The plaintiff in error, Wilbur Smith, was tried and convicted on an information which charged that in Texas county, on or about the 8th day of March, 1922, he with intent to kill did shoot at one Horatio Herne, with a pistol, and in accordance with the verdict of the jury he was on June 3, 1922, sentenced to be confined in the State Reformatory at Granite, for the term of 18 months. From the judgment an appeal was taken by filing in this court on July 27, 1922, a petition in error with case-made.
His counsel of record have moved to dismiss the appeal on the ground and for the reason that plaintiff in error has been granted a parole and has accepted the same. The uniform holding of this court is that when an appeal from a judgment of conviction is pending in this court, and the plaintiff in error applies for a parole and the same is granted and accepted by the plaintiff in error, and that fact is brought to the attention of this court, the appeal will be dismissed as having been abandoned. Brown v. State, 16 Okla. Cr. 505, 184 P. 912; Cowley v. State, 11 Okla. Cr. 561, 149 P. 924.
The appeal herein is therefore dismissed and the cause remanded to the trial court.
MATSON, P.J., and BESSEY, J., concur. *Page 190